                                           Case 4:20-cv-01956-JST Document 31 Filed 09/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOSE GUADALUPE SALDANA, et al.,                     Case No. 20-cv-01956-JST
                                                       Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE; ORDER
                                                v.                                          DENYING MOTION FOR
                                   9
                                                                                            CONTINUANCE AS MOOT
                                  10    WELLS FARGO BANK, N.A., et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed this wrongful foreclosure action on March 19, 2020, naming as defendants

                                  14   Wells Fargo Bank, N.A.; Rushmore Loan Management Services, LLC; Attorney Lender Services,

                                  15   Inc.; NBS Default Services, LLC; and Loving Life Real Estate, LLC. ECF No. 1. There is no

                                  16   evidence on the docket that Plaintiffs have ever served the summons and complaint on defendants

                                  17   NBS Default Services, LLC or Loving Life Real Estate, LLC.

                                  18          With exceptions not applicable here, Federal Rule of Civil Procedure 4(m) provides that:

                                  19                  If a defendant is not served within 90 days after the complaint is
                                                      filed, the court – on motion or on its own after notice to the plaintiff
                                  20                  – must dismiss the action without prejudice against that defendant or
                                                      order that service be made within a specified time. But if the
                                  21                  plaintiff shows good cause for the failure, the court must extend the
                                                      time for service for an appropriate period.
                                  22
                                       179 days have now elapsed since Plaintiffs filed their complaint.
                                  23
                                              Accordingly, Plaintiffs are now ORDERED TO SHOW CAUSE why defendants NBS
                                  24
                                       Default Services, LLC and Loving Life Real Estate, LLC should not be dismissed with prejudice.
                                  25
                                       A written response to this order to show cause is due by September 28, 2020. The Court will
                                  26
                                       conduct a hearing on the order to show cause on October 21, 2020 at 2:00 p.m. If Plaintiffs fail to
                                  27
                                       file a timely written response, or fail to appear at the order to show cause hearing, the Court may,
                                  28
                                           Case 4:20-cv-01956-JST Document 31 Filed 09/14/20 Page 2 of 2




                                   1   in its discretion, dismiss these defendants.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 14, 2020
                                                                                      ______________________________________
                                   4
                                                                                                    JON S. TIGAR
                                   5                                                          United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
